                 Case 4:19-mj-70677-MAG Document 2 Filed 05/06/19 Page 1 of 3



                                                                                                       FILED
 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
 2
                                                                                                      NAY 06 2Q19
     HALLIE HOFFMAN(CABN 210020)                                                                      SUSAN y. SOONG
                                                                                             CLERK, U.S. DISTRICT COURT
 3   Chief, Criminal Division                                                               NORTH DISTRICT OF CALIFORNI/
                                                                                                      OAKLAND OFFICE
 4   MAUREEN C. BESSETTE(CABN 165775)
     Assistant United States Attorney
 5
            1301 Clay Street, Suite 340S
 6          Oakland, California 94612
            Telephone: (510)637-3680
 7          Fax: (510)637-3724
            Maureen.bessette@usdoj.gov
 8

 9   Attorneys for the United States

10                                     UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION                 MAG
13
                                                         MISC. NO.:    4-19-70677
14
     IN THE MATTER OF THE EXTRADITION                    GOVERNMENT'S MOTION FOR SEALING
15   OF DON KOLLMAR                                      ORDER
     A/K/A DONALD KOLLMAR
16

17

18

19

20          The United States of America, by its attorney, Maureen C. Bessette, Assistant United States

21   Attorney for the Northern District of California, hereby moves the Court to place under seal until further

22   order of the Court, the Complaint, and any supporting documents and docket entries, and the Arrest

23   Warrant in the above-captioned case, as well as the Government's Motion to Seal and this Court's Order

24   sealing the aforesaid documents. In support of its motion, the government states as follows:

25          1.      The sealing of a case is appropriate where there exists an extraordinary situation and a

26   compelling government interest,^Washington Post v. Robinson. 935 F.2d 282, 289(D.C. Cir. 1991),

27   such as, taking a defendant into custody,^United States v. Michael. 180 F.2d 55,57(3d Cir. 1949); see

28   also United States v. Sharpe. 995 F.2d 49 (5th Cir. 1993); United States v. Southland Corp., 760 F.2d
                                                                          Docum^t No.
     GOVERNMENT'S MOTION FOR SEALE4G                      1                                          v. 7/10/2018
     ORDER                                                                   ^        ^
                                                                             District Court
                                                                          Criminal Case Processing
                  Case 4:19-mj-70677-MAG Document 2 Filed 05/06/19 Page 2 of 3




 1   1366, 1379-80(2d Cir. 1985); United States v. Lyles. 593 F.2d 182(2d Cir. 1979)(a charging document

 2   may be sealed for any legitimate prosecutorial reason, including to take the defendant into custody and

 3   bring him or her before the court), or protecting an ongoing criminal investigation. See generally Globe

 4   Newspaper v. Superior Court, 457 U.S. 596, 606-07(1982); Press-Enterprise Co. v. Superior Court. 464

 5   U.S. 501,510(1985).

 6           2.      In coimection with this matter, the United States is seeking extradition on behalf ofthe

 7   Government of Canada. The government is concerned that public disclosure ofthe complaint and related

 8   materials at this time could jeopardize plans to secure the fugitive's arrest because such disclosure could

 9   result in his being alerted to his criminal liability, and cause him to take measures to flee or avoid

10   capture. The government has thus articulated an appropriate basis for an Order sealing the complaint,

11   any supporting documents and docket entries, the Arrest Warrant, this Motion, and any Order to Seal.

12           3.      In addition, we request that the sealing Order permit disclosure ofthe complaint, any

13   supporting documents and docket entries, and the Arrest Warrant, to appropriate law enforcement and

14   other personnel, both in the United States and internationally, to the extent that such disclosure is in

15   furtherance of efforts to capture or detain the fugitive.

16          4.       It is requested that the Court's order permit unsealing ofthe complaint for provisional arrest

17   and any supporting documents and docket entries, by any United States District Court Judge or any United

18   States Magistrate Judge, in any district, upon oral motion ofthe United States.

19   //

20   //

21


22

23


24

25


26

27

28


     GOVERNMENT'S MOTION FOR SEALING                                                         V. 7/10/2018
     ORDER
               Case 4:19-mj-70677-MAG Document 2 Filed 05/06/19 Page 3 of 3




 1                                                 CONCLUSION

 2         WHEREFORE,for all the foregoing reasons, the United States of America respectfully requests
 3   that the Court issue an Order sealing (except to the limited extent specified herein) the complaint filed in
 4   this matter on this date, as well as sealing any supporting documents and docket entries, the Arrest
 5   Warrant, this Motion, and the Court's sealing Order, until further order of this Court or another Court. A

 6   proposed Order is submitted herewith.

 7   DATED: May 1,2019                                    Respectfully submitted,

 8                                                        DAVID L. ANDER;
                                                          UnitedHSt
 9

10

11
                                                              distant United States Attorney
12

13

14

15

16

17

18

19

20

21

22


23

24


25


26

27

28


     GOVERNMENT'S MOTION FOR SEALING                      3                                v. 7/10/2018
     ORDER
